United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-2534
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                           Demetrius Demarco Spencer

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                          Submitted: November 29, 2022
                            Filed: December 2, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

      Demetrius Spencer appeals the sentence imposed by the district court1 after a
jury convicted him of a firearm offense. Spencer’s counsel has moved for leave to


      1
      The Honorable Eric C. Tostrud, United States District Judge for the District of
Minnesota.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the sentence.

       Upon careful review, we conclude the district court correctly calculated
Spencer’s United States Sentencing Guidelines Manual (“Guidelines”) offense level,
see United States v. Turner, 781 F.3d 374, 393 (8th Cir. 2015) (reviewing de novo
construction and application of the Guidelines), as the district court’s finding that the
firearm was used in connection with another felony offense was supported by the trial
evidence, see United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003) (noting
district court’s credibility determinations are virtually unreviewable on appeal).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment and grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-